— Stephens J.

By the Court.

delivering the opinion.
[1.] A new trial was asked in this case on the ground that the verdict was not supported by the evidence. We think it was. The note was a part of the evidence, and the verdict was in exact conformity with that. The only evidence against the note was, that of Mrs. Mott, a daughter of Ratliff Boon, with a pretty manifest bias in his favor. The note said that Ratliff Boon promised Sion to pay him two hundred and fifty dollars. She said he didn't promise to pay that sum, but only so much as Sion might lose by a risk he had taken for Ratliff’s benefit. To decide the conflict was the peculiar province of the jury, and we will not disturb their decision. Another ground — that the verdict was contrary to the charge of the Court — resolves itself into this same one of being contrary to the evidence.
[2.] Another ground is, that the Court erred in the charge to the jury. We do not think there was any error which could have hurt the man who is complaining of it. But it was said, that under the New Trial Act of 1S5 3-4, we must send the case back if there was any error in the charge, whether the error could have hurt the party complaining of it or not. We do not so understand that Act. On the contrary, it seems to be carefully worded in every branch of it, so as to require new trials only for such errors as are “ against” the party moving the new trial. To be errors against him, they must be material errors — such as might have hurt him. We think the Judge was right in refusing the new trial.
Judgment affirmed.